DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted January 28, 2022 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 10-13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-6, 8, 10-13, and 15-20 are non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the amount of direction provided by the inventor and the quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP §2164.01(a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP §2164.01(a)).
	Claim 1 introduces a method of controlling pitch of blades of a wind turbine, where the method comprises: determining wind speed as a function of azimuthal angle, predicting wind speed over a prediction horizon using the determined wind speed, using the predicted wind speed in a model predictive control function such that non-linearity is removed from the model predictive control function, and optimizing the model predictive control function. However, neither the claim nor the specification clearly explains the 
	Upon inspection of the applicant’s specification, page 7, line 11 through page 8, line 2 describe a functional element (50) which estimates a wind speed and uses an extended Kalman filter (EKF). The EKF uses a model (51) of the wind turbine system which calculates “relevant outputs from available inputs” such as blade load values and 
a predicted wind speed (rotor wind estimate WE 522). The model allows the “wind speed experienced” to be a determined output by analyzing the blade load value and predicted wind speed. Page 8, lines 1-2 then conclude by stating “the detail of this model is not the subject of the present specification”. 
	The model has a “black box” design where inputs are supplied and then outputs are generated, however the specific calculations being performed by the model are not explained. It is unknown how the model is using the predicted wind speeds to produce the outputs.
	Further, page 9, lines 21-25 state the estimator unit (41) provides wind speeds, in-plane forces, and out-of-plane forces to the model predictive control unit (42) for each blade and the outputs are provided as “vector signals” and “this approach removes non-linearity from the model predictive control unit (42) objective function, enabling convex optimisation of this function”. This description of the optimization is similarly a “black box” design where inputs are supplied, some unknown calculations occur, and then outputs are generated. The specification does not explain how the vector signals are used in the optimization. 

	Claims 10 and 15 recite similar limitations and are considered non-enabled for the same reasons.
	Claims 2-6, 8, 11-13, and 16-20 depend from claims 1, 10, and 15 and contain their limitations, and further fail to cure their deficiencies, and therefore are rejected for the same reasons. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8, 10-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method of controlling pitch of individual blades in a wind turbine, where the method comprises: determining wind speed as a function of azimuthal angle, predicting wind speed over a prediction horizon using the determination of wind speed, using the predicted wind speed for each blade in a model predictive control function such that non-linearity is removed, and optimizing the model predictive control function to control pitch of the individual blades by performing a convex optimization on the model predictive control function.

This judicial exception is not integrated into a practical application because the additional elements, such as the individual blades and the wind turbine, are common components which do not add a meaningful limitation to the abstract ideas. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not integrate the abstract ideas into a practical application. 
As the claim is written, the model predictive control function which controls the pitch is optimized, but the pitch of the individual blades itself is not actually changing. The claim does not apply the judicial exception to a particular machine, such as a specific pitch change system for each wind turbine blade. While the claim refers to controlling a pitch, neither the claim nor the specification describe the particular structure which changes the blade pitch (see MPEP §2106.05(b) for further clarification regarding applying a judicial exception to a particular machine). The examiner notes pitch change devices are conventional in the art of wind turbine blades (see paragraph 
Furthermore, page 5, lines 15-25 of the applicant’s specification state a pitch system is merely one example of where the control system could be used and suggests alternative examples: an electric or hydraulic yaw drive control system and a power converter control system. It appears the applicant’s invention is the optimization of a control system, rather than the pitch control system itself. Applying the control system to pitch change in a wind turbine is merely one possible technological environment. The Court has held that confining the use of an abstract idea to a particular technological environment fails to add an inventive concept to the claims (see MPEP §2106.05(h) fourth paragraph). 	
	Claim 10 is directed to a controller for a wind turbine which performs an operation having the same limitations as claim 1. The controller comprises a processor, a memory, and an I/O, which are general purpose components of a computer and do not integrate the judicial exception into a practical application or elevate the abstract idea to significantly more than the judicial exception. Therefore, claim 10 similarly fails to amount to significantly more than an abstract idea.
	Claim 15 is directed to a computer program product comprising a controller which performs an operation having the same limitations as claim 1. The controller includes a processor, and a processor is considered a general-purpose component of a computer which does not integrate the judicial exception into a practical application or elevate the 
	Dependent claim 2 further limits claim 1 by adding a step regarding “determining forces acting on each individual blade over the prediction horizon” which can be a mental process and is considered an abstract idea. Claim 11 depends from claim 10 and claim 16 depends from claim 15 and both recite a similar limitation.
	Claim 3 similarly introduces a limitation for “determining in-plane forces and out-of-plane forces acting on each individual blade” which is considered a mental process and an abstract idea. Claim 17 depends from claim 15 and recites a similar limitation. 
Claim 4 introduces a limitation regarding “determining azimuthal angle of each individual blade over the prediction horizon using the predicted rotor speed” which is also a mathematical concept and an abstract idea. Claim 12 depends from claim 10 claim 18 depends from claim 15 and both recite a similar limitation. 
Claim 5 further defines claim 1 by adding “wherein the wind speed is determined based on an estimate of wind speed averaged over rotation and blade load” which is a mathematical concept and an abstract idea. Claim 13 depends from claim 10 and claim 19 depends from claim 15 and both recite a similar limitation. 
Claim 6 further defines claim 1 by stating the wind speed is predicted using an extended Kalman filter, which is a mathematical concept and an abstract idea. Claim 20 depends from claim 15 and recites a similar limitation. 
Claim 8 further defines claim 1 by stating the model predictive control function comprises one or more of a tilt and yaw load reduction, side-side tower damping, and a tower clearance control. The model predictive control function itself is a mathematical 
Therefore, the dependent claims fail to include sufficient limitations which elevate the claims to more than the abstract ideas or cure the deficiencies of the independent claims. Claims 2-6, 8, 11-13, and 16-20 are also rejected under 35 USC 101. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799